Title: To James Madison from Elizabeth Hamilton, 20 May 1809
From: Hamilton, Elizabeth
To: Madison, James


Sir
New York May 20th 1809
The Executors of my late Husband General Hamilton have sent to Mr Gould one of the Members of Congress from this State, a Memorial which I have Requested him to Present to Congress solliciting a Commutation for the half Pay to which he was entitled on Account of his Services during the War.
Motives of Delicacy influenced my much lamented Husband, when this Subject came before Congress (of which he was then a Member) to induce him to Relinquish his Claim to Half Pay; and had it pleased God to spare his Life, his Exertions in his Profession would have been such, as to Render any Application to Congress unnecessary, but the Situation in which this irreparable Loss has placed me, and the young and numerous Family he has left, oblige me to apply for that Compensation for his Services; which my limited Income Renders necessary for the Support and Education of my dear Children. Permit me therefore Sir to Request your good Offices and Support (as far as is consistent with the high Station you fill) to obtain that Remuneration to which my dear Husband was justly entitled, and which I flatter myself Congress in Justice and Liberality will think due to his Family. Be so good as present my best Respects to Mrs Madison. I am with every Sentiment of Respect Sir Your most obedt Servt
E. Hamilton
